Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objection to abstract set in last office action has been withdrawn upon reevaluation. 
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olov (International Publication No WO 2012062374 A1) in view of Braun (US Publication No. 20160274622).

For claim 1, Olov teaches: An operation device, comprising: 
operation input circuitry configured to receive instructions for operating a robot comprising a leading end and a multi-articular arm configured to change a position and a posture of the leading end (Figure 1 and page 8 lines22-34, disclosing a robot 1 with TCP i.e. leading end and operating device 3 is capable of register the position of one or more contact points on the contact area and is adapted to generate control data for controlling the movements of the manipulator in response to a contact between an object i.e. input circuitry); and 

processing circuitry configured to output, to the operation input circuitry, at least one operation image by which an instruction for a motion command for the leading end of the robot is input (Figure 2 and page 10 lines 4-22, disclosing operating device 3 that displays work area to the operator. Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot), 

upon execution of a point operation of specifying at least one point on the operation image (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched 

determine a motion direction of the leading end of the robot such that the motion is correlated with a positional relationship between the specified at least one point and a reference point in the operation image (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position),

determine a motion scalar quantity of the leading end of the robot in a second coordinate system such that the motion scalar quantity is correlated with a distance between the specified at least one point and the reference point (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, second coordinate system is coordinate system of touch screen), 

and generate the motion command such that the motion command includes the motion direction and the motion scalar quantity (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, therefore motion command is generated based on position and distance of touch point relative to zero position to control the robot)


output the first-coordinate-system motion command for control of the robot based on the first-coordinate-system motion command ((Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position)

Olov teaches of generating control commands for robot through input to input circuitry and translate command from one coordinate system to another, however Olov does not explicitly disclose “detect a posture of the operation input circuitry in a first coordinate system for controlling the robot, rotate, based on the posture of the operation input circuitry and prior to generating the motion command, a second coordinate system associated with the operation 

Braun teaches: detect a posture of the operation input circuitry in a first coordinate system, rotate, based on the posture of the operation input circuitry ([0020] and figure 3, disclosing detecting posture of input circuitry. Device 100 is input circuitry and orientation sensor detects its posture. [0016], disclosing an orientation sensor 135 (e.g., an accelerometer, magnetometer, mercury switch, gyroscope, compass, or some combination thereof) is provided to measure the position of the device 100 relative to a physical reference point or surface. The orientation sensor 135 may be a physical sensor or a virtual sensor that receives data from a physical sensor and processes that data to determine the position of the device 100. And device 100 may be a communications device, such as a mobile phone, and the computing system may include a transceiver 125 for transmitting and receiving signals via an antenna 130) a second coordinate system associated with the operation input circuitry ([0019-0023] and figure 2, disclosing when change in posture of input circuitry is detected, its display is rotated to landscape orientation. Therefore the coordinate system of screen is rotated upon detecting posture of input circuitry), the second coordinate system being rotatable relative to the first coordinate system (as explained above, the display of device 100 rotates, figure 2 and 3 explaining that when device 100 rotates from portrait to landscape mode i.e. changes orientation relative to earth, its display rotates to landscape orientation. Orientation is detected relative to earth because sensor 135 measures a physical reference point or surface. Therefore the coordinate system is kept in same coordinate system as physical reference point, thus it is rotatable relative to the first coordinate system (by matching its orientation relative to first coordinate system) i.e. physical coordinate system. Furthermore [0015], disclosing auto-rotation feature may be disabled, in this case the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Olov to detect posture and orientation of input relative to robot as taught by Braun to control the orientation of the data displayed on a screen of the device based upon how a user is holding the input circuitry.

Although not explicitly disclosed that screen is rotated prior to generating motion command, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to detect posture and rotate the display of input circuitry as soon as user holds the input circuitry to avoid generating unintended commands: Thereby eliminating chances of errors and user discomfort.

For claim 2, Olov modified through Braun teaches: The operation device according to claim 1, 
Olov further teaches: wherein the motion scalar quantity includes a speed of a motion of the leading end of the robot (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot).

For claim 3, Olov modified through Braun teaches: The operation device according to claim 2, 


the movement tool image includes at least one one-dimensional operation system drawn along a line (Figures 3a and 3b, disclosing image displayed in Cartesian coordinates), 

the one-dimensional operation system corresponds to a movement line set in the second coordinate system, the processing circuitry is further configured to, based on the command input on the movement tool image, generate the motion command for the leading end of the robot in the second coordinate system (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator on the image displayed by the device. And figures 3a and 3b, disclosing image displayed in Cartesian coordinates, therefore control command for the robot is generated based on input command from the operator),

 and upon the execution of the point operation of specifying the at least one point in the one-dimensional operation system, the processing circuitry is further configured to determine a movement direction such that on the movement line corresponding to the one-dimensional operation system, the movement direction is correlated with the positional relationship between the specified at least one point and a reference point in the one-dimensional operation system, determine the motion scalar quantity such that the motion scalar quantity is correlated with the distance between the specified at least one point and the reference point, and further generate the motion command such that the motion command includes the movement 

For claim 4, Olov modified through Braun teaches: The operation device according to claim 3,
Olov further teaches: wherein the at least one one-dimensional operation system includes a plurality of one-dimensional operation systems drawn along a plurality of lines that cross each other (Figures 2 and 3, disclosing plurality of lines in x and y direction that intersect), 
the plurality of one-dimensional operation systems respectively correspond to a plurality of movement lines that cross each other in the second coordinate system, and upon the execution of the point operation of specifying the at least one point in the one one-dimensional operation system among the plurality of one-dimensional operation systems, the processing circuitry is further configured to determine the movement direction such that on the movement line corresponding to the one one-dimensional operation system, the movement direction is correlated with the positional relationship between the specified at least one point and the reference point in the one one-dimensional operation system, and determine the motion scalar quantity such that the motion scalar quantity is correlated with the distance between the 

For claim 5, Olov modified through Braun teaches: The operation device according to claim 3,
Olov further teaches: wherein the at least one one-dimensional operation system includes a plurality of point areas aligned in an order from the reference point, and upon the execution of the point operation of specifying one point area among the plurality of point areas (Figure 2 and page 11 lines 1-7, disclosing screen is divided into 6 subareas that represent positive and negative x, y, and z directions), 
the processing circuitry is further configured to determine the movement direction such that on the movement line corresponding to the one-dimensional operation system, the movement direction is correlated with the positional relationship between the point area and the reference point, and determine the motion scalar quantity such that the motion scalar quantity is correlated with the distance between the point area and the reference point (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, therefore motion command is generated based on position and distance of touch point relative to zero position to control the robot. Zero position is reference point and direction motion and speed commands are generated based on touch point and 

For claim 7, Olov modified through Braun teaches: The operation device according to claim 5, 
Olov further teaches: wherein widths of the plurality of point areas increase as the plurality of 
point areas are farther away from the reference point (Figure 2 disclosing width of subareas for +/- x and y increases with increasing distance from reference point 14).

For claim 11, Olov teaches: A control system, comprising: 
an operation device comprising operation input circuitry configured to receive instructions for operating a robot comprising a leading end and a multi-articular arm configured to change a position and a posture of the leading end (Figure 1 and page 8 lines22-34, disclosing a robot 1 with TCP i.e. leading end and operating device 3 is capable of register the position of one or more contact points on the contact area and is adapted to generate control data for controlling the movements of the manipulator in response to a contact between an object i.e. input circuitry); and 

processing circuitry configured to output, to the operation input circuitry, at least one operation image by which an instruction for a motion command for the leading end of the robot is input (Figure 2 and page 10 lines 4-22, disclosing operating device 3 that displays work area to the operator. Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point 

upon execution of a point operation of specifying at least one point on the operation image (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot), 

determine a motion direction of the leading end of the robot such that the motion is correlated with a positional relationship between the specified at least one point and a reference point in the operation image (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position),

determine a motion scalar quantity of the leading end of the robot in a second coordinate system such that the motion scalar quantity is correlated with a distance between the specified at least one point and the reference point (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, second coordinate system is coordinate system of touch screen), 

and generate the motion command such that the motion command includes the motion direction and the motion scalar quantity (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on 

convert the motion command into a first-coordinate-system motion command for the leading end of the robot in the first coordinate system (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. As a point is touch on screen and its distance and position relative to zero position is translated to motion direction and speed, motion command from screen coordinate system is converted to coordinate system of TCP i.e. first coordinate system), and 

output the first-coordinate-system motion command for control of the robot based on the first-coordinate-system motion command ((Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position)



Olov teaches of generating control commands for robot through input to input circuitry and translate command from one coordinate system to another, however Olov does not explicitly disclose “detect a posture of the operation input circuitry in a first coordinate system for controlling the robot, rotate, based on the posture of the operation input circuitry and prior to generating the motion command, a second coordinate system associated with the operation input circuitry, the second coordinate system being rotatable relative to the first coordinate system”.

Braun teaches: detect a posture of the operation input circuitry in a first coordinate system, rotate, based on the posture of the operation input circuitry ([0020] and figure 3, disclosing detecting posture of input circuitry. Device 100 is input circuitry and orientation sensor detects its posture. [0016], disclosing an orientation sensor 135 (e.g., an accelerometer, magnetometer, mercury switch, gyroscope, compass, or some combination thereof) is provided to measure the position of the device 100 relative to a physical reference point or surface. The orientation sensor 135 may be a physical sensor or a virtual sensor that receives data from a physical sensor and processes that data to determine the position of the device 100. And device 100 may be a communications device, such as a mobile phone, and the computing system may include a transceiver 125 for transmitting and receiving signals via an antenna 130) a second coordinate system associated with the operation input circuitry ([0019-0023] and figure 2, disclosing when 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Olov to detect posture and orientation of input relative to robot as taught by Braun to control the orientation of the data displayed on a screen of the device based upon how a user is holding the input circuitry.

Although not explicitly disclosed that screen is rotated prior to generating motion command, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to detect posture and rotate the display of input circuitry as soon as user holds the input circuitry to avoid generating unintended commands: Thereby eliminating chances of errors and user discomfort.

For claim 12, Olov teaches: A control method in an operation device for operating a robot comprising a leading end and a multi-articular arm configured to change a position and a posture of the leading end (Figure 1 and page 8 lines22-34, disclosing a robot 1 with TCP i.e. leading end and operating device 3 is capable of register the position of one or more contact points on the contact area and is adapted to generate control data for controlling the movements of the manipulator in response to a contact between an object i.e. input circuitry), comprising: 

outputting to the operation circuitry, at least one operation image to operation input circuitry output, to the operation input circuitry, at least one operation image by which an instruction for a motion command for the leading end of the robot is input (Figure 2 and page 10 lines 4-22, disclosing operating device 3 that displays work area to the operator. Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot), 

upon execution of a point operation of specifying at least one point on the operation image (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot), 

determining a motion direction of the leading end of the robot in the second coordinate system such that the motion is correlated with a positional relationship between the specified at least one point and a reference point in the operation image (page 3 lines 26-34, disclosing motion 

determining a motion scalar quantity of the leading end of the robot such that the motion scalar quantity is correlated with a distance between the specified at least one point and the reference point (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, second coordinate system is coordinate system of touch screen), 

and generating the motion command such that the motion command includes the motion direction and the motion scalar quantity (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position. Speed scaler quantity of motion of robot, therefore motion command is generated based on position and distance of touch point relative to zero position to control the robot)

converting the motion command into a first-coordinate-system motion command for the leading end of the robot in the first coordinate system (Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end 

outputting the first-coordinate-system motion command for control of the robot based on the first-coordinate-system motion command ((Figure 3a and page 11 lines 9-32 disclosing tcp of robot moves according to the point touched by the operator. Therefore operation image is output on the screen and the screen takes motion command for leading end (tcp) is the robot. And page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch point and zero position)

Olov teaches of generating control commands for robot through input to input circuitry and translate command from one coordinate system to another, however Olov does not explicitly disclose “detecting a posture of the operation input circuitry in a first coordinate system that is  for controlling the robot, based on the posture of the operation input circuitry and prior to generating the motion command, rotating a second coordinate system associated with the operation input circuitry, the second coordinate system being rotatable relative to the first coordinate system”.

Braun teaches: detecting a posture of the operation input circuitry in a first coordinate system, based on the posture of the operation input circuitry, rotating a second coordinate system 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Olov to detect posture and orientation of input relative to 

Although not explicitly disclosed that screen is rotated prior to generating motion command, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to detect posture and rotate the display of input circuitry as soon as user holds the input circuitry to avoid generating unintended commands: Thereby eliminating chances of errors and user discomfort.

For claim 14, Olov modified through Braun teaches: The operation device according to claim 4, 

Olov further teaches: wherein the at least one one-dimensional operation system includes a plurality of point areas aligned in an order from the reference point (Figure 2, disclosing point areas +/- x, y and z aligned from reference point 14), 

and upon the execution of the point operation of specifying one point area among the plurality of point areas, the processing circuitry is further configured to further determine the movement direction such that on the movement line corresponding to the one-dimensional operation system, the movement direction is further correlated with the positional relationship between the point area and the reference point, and further determine the motion scalar quantity such that the motion scalar quantity is further correlated with the distance between the point area and the reference point (page 3 lines 26-34, disclosing motion direction of robot is based on position of touch point relative to zero position and speed of robot is based on distance of touch 

For claim 17,  Olov modified through Braun teaches: The operation device according to claim 14, 
Olov further teaches: wherein widths of the plurality of point areas increase as the plurality of point areas are farther away from the reference point (Figure 2, disclosing widths of point areas +/- x and y increase with increasing distance from reference point 14).

Claim 6, 8, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olov (International Publication No WO 2012062374 A1) in view of Braun (US Publication No. 20160274622) and Song (US Publication No. 20160184990).

For claim 6, Olov modified through Braun teaches: The operation device according to claim 5, 
Olov further teaches: wherein between the plurality of point areas, the at least one one-dimensional operation system includes a dead area in which the point operation is disregarded (Figure 2 and page 11 lines 1-33, disclosing screen is divided into 6 subareas that represent positive and negative x, y, and z directions and motion direction of robot depends on which area is touched by user. Therefore when section representing +x is touches, point operation of all other directions is disregarded).

Or in the alternative: Song teaches of a dead area (Figure 1 and [0040], disclosing a virtual joystick region 150 and speed and direction is determined by direction of user moving the ball 155 and how far from center the ball is moved. As the ball can be moved up to the outermost circle, area beyond the outermost circle is a dead zone because it is not included in the virtual joystick region).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to define a working region and dead region as taught by Song to limit the range of motion of robot, thereby enhancing safety.

For claim 8, Olov modified through Braun teaches:  The operation device according to claim 1, 

Olov does not disclose: wherein the at least one operation image further includes a rotation tool image by which a command for rotating the leading end of the robot is input, and the processing circuitry is further configured to, based on the command input via the rotation tool image, generate a rotation command for the leading end of the robot in the second coordinate system.

Song teaches of a rotation tool image (figure 1 and [0038-0039], disclosing a control device that allows user to enter control commands, a head facing direction rod 130 that allows user to control a facing direction of head of the robot with leftward or rightward direction. Therefore with use of head facing direction rod, user can rotate the head of robot rightward or leftward).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to include a rotation tool control image as taught by 

For claim 15, Olov modified through Braun teaches: The operation device according to claim 14, 

Olov further teaches: wherein between the plurality of point areas, the at least one one-dimensional operation system includes a dead area in which the point operation is disregarded (Figure 2 and page 11 lines 1-33, disclosing screen is divided into 6 subareas that represent positive and negative x, y, and z directions and motion direction of robot depends on which area is touched by user. Therefore when section representing +x is touches, point operation of all other directions is disregarded).

Or in the alternative: Song teaches of a dead area (Figure 1 and [0040], disclosing a virtual joystick region 150 and speed and direction is determined by direction of user moving the ball 155 and how far from center the ball is moved. As the ball can be moved up to the outermost circle, area beyond the outermost circle is a dead zone because it is not included in the virtual joystick region).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to define a working region and dead region as taught by Song to limit the range of motion of robot, thereby enhancing safety.

For claim 16, Olov modified through Braun and Song teaches: The operation device according to claim 6,


For claim 18 Olov modified through Braun and Song teaches: The operation device according to claim 15, 
Olov further teaches: wherein widths of the plurality of point areas increase as the plurality of point areas are farther away from the reference point (Figure 2, disclosing widths of point areas +/- x and y increase with increasing distance from reference point 14).

For claim 19, Olov modified through Braun teaches The operation device according to claim 2, 

Olov does not disclose: wherein the at least one operation image further includes a rotation tool image by which a command for rotating the leading end of the robot is input, and the processing circuitry is further configured to, based on the command input via the rotation tool image, generate a rotation command for the leading end of the robot in the second coordinate system.

Song teaches of a rotation tool image (figure 1 and [0038-0039], disclosing a control device that allows user to enter control commands, a head facing direction rod 130 that allows user to control a facing direction of head of the robot with leftward or rightward direction. Therefore with use of head facing direction rod, user can rotate the head of robot rightward or leftward).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to include a rotation tool control image as taught by 

For claim 20, Olov modified through Braun teaches: The operation device according to claim 3, 

Olov does not disclose: wherein the at least one operation image further includes a “rotation tool image by which a command for rotating the leading end of the robot is input, and the processing circuitry is further configured to, based on the command input via the rotation tool image, generate a rotation command for the leading end of the robot” in the second coordinate system.

Song teaches of a rotation tool image (figure 1 and [0038-0039], disclosing a control device that allows user to enter control commands, a head facing direction rod 130 that allows user to control a facing direction of head of the robot with leftward or rightward direction. Therefore with use of head facing direction rod, user can rotate the head of robot rightward or leftward).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to include a rotation tool control image as taught by Song to enhance efficiency to control device as a rotational move is more natural to operator. Thereby enhancing operability of the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olov (International Publication No WO 2012062374 A1) in view of Braun (US Publication No. 20160274622) and Riedel (US Publication No. 20190054629).



Olov further teaches: wherein the multi-articular arm includes a plurality of joints (page 4 lines 28-35, disclosing plurality of sub areas representing different joints. Therefore robot has plurality of joints), 
However Olov does not explicitly disclose: and the processing circuitry is configured to output, to the operation input circuitry, “an image of an angle indicator that indicates a combination of an angle status and an angle limit of each of the plurality of joints”.

Riedel teaches of an image of an angle indicator that indicates a combination of an angle status and an angle limit of each of the plurality of joints ([0026] and figure 7, disclosing a current angle of an axis or a selected axis of the manipulator and one or more limit angles of said axis. The indicator segments are then preferably actuated in a manner such that the current angle of the axis and an admissible and inadmissible angle range of the axis are signaled to the operator. Because teaching of selecting an axis is taught and figure 1 discloses multiple joints, angle information of plurality of joints is displayed).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov to provide axis angle value and limit to operator as taught by Riedel to further assist the user in operating the robot at and/or near physical boundaries of each joint.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olov (International Publication No WO 2012062374 A1) in view of Braun (US Publication No. 20160274622) and Matsumoto (US Publication No. 20140018957).

For claim 10, Olov modified through Braun teaches: The operation device according to claim 1, 



Modified Olov does not disclose: the processing circuitry is further configured to notify that the calibration has not yet been performed.

Matsumoto notifying via a display about calibration status ([0074] and figure 7, disclosing determining if position and orientation of robot in camera coordinate system (i.e. device) cannot be specified, user is notified through display device of the status. Therefore notification to perform calibration is provided).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Olov notify the operator about calibration status as taught by Matsumoto to eliminate operating the equipment when it is out of calibration. Thereby improving safety of equipment and work environment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/									Examiner, Art Unit 3664                                                                                                                                                                                                        /Nicholas Kiswanto/Primary Examiner, Art Unit 3664